Citation Nr: 0616492	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
right knee disorder, with horn debridement, prior to May 30, 
2002, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right (major) shoulder disorder, to include chronic 
bursitis and biceps tendonitis, prior to October 19, 1999, 
and to a rating in excess of 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military duty from December 1989 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Lincoln, Nebraska Regional Office of the Department of 
Veterans' Affairs (VA).  The veteran now lives in Maryland 
and his claims are under the jurisdiction of the Baltimore, 
Maryland Regional Office (RO).

This case was remanded by the Board in December 2000, and 
again in September 2004.  The case has since been returned to 
the Board and is now ready for appellate review.

The issue related to an increased initial rating for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been shown to have any instability of 
the right knee at any time since the grant of service 
connection.    

2.  The veteran has not had right knee limitation of 
extension to more than 5 degrees, or limitation of flexion to 
less than 135 degrees, at anytime since the grant of service 
connection, and his right knee does not exhibit additional 
limitation of motion during exacerbations, weakened movement, 
excess fatigability or incoordination.


CONCLUSIONS OF LAW

1.  Prior to May 30, 2002, the criteria for a compensable 
initial evaluation for a right knee disorder, with horn 
debridement, had not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).

2.  From May 30, 2002, the criteria for an initial evaluation 
in excess of 10 percent for a right knee disorder, with horn 
debridement, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from a claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that he was 
provided the required notice, to include notice that he 
should submit any pertinent evidence in his possession, by 
means of an October 2004 letter from the agency of original 
jurisdiction.  

The Board notes that the veteran's VA treatment records and 
private medical records have been obtained.  The veteran has 
been provided appropriate VA examinations.  The veteran has 
also testified before a Hearing Officer at the RO.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the effective-date 
elements of the claim, this matter is not currently before 
the Board, and the originating agency will have the 
opportunity to provide the required notice before deciding 
those matters.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's right knee claim after 
providing the required notice and that any procedural errors 
in the development and consideration of this claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

The veteran was granted service connection for a right knee 
disorder, with horn debridement by rating action in August 
1998.  The veteran was assigned a noncompensable rating 
effective from August 5, 1998.  The veteran appealed the 
rating assigned.  By rating action in January 2004, the RO 
granted the veteran an increased initial rating of 10 percent 
for the veteran's right knee disability, effective from May 
30, 2002.  

At his September 1999 hearing, the veteran reported that he 
had pain and swelling of the right knee.  He also reported 
clicking and popping of the right knee.  He further stated 
that it often felt like it was going to give out on him.  The 
veteran testified that he used a knee brace when his right 
knee felt unstable.

A June 1998 examination of the veteran's right knee revealed 
some tenderness on palpation.  Flexion of the right knee was 
from 0 to 140 degrees and the veteran had full extension of 
the right knee.  Medial and lateral collateral ligaments were 
stable and firm.  The anterior and posterior cruciate 
ligaments were also firm.  McMurray's test was negative.  
There were no clicks, no crunching, and no popping sounds.  
Apley's compression and distraction tests were negative.  The 
diagnosis was chronic right knee pain, persisting after 
arthroscopic repair of a right medial meniscal tear.

On VA examination in March 1999 the veteran complained of 
bilateral knee discomfort.  The veteran had right knee 
extension to zero degrees and right knee flexion to 135 
degrees.  The veteran did not complain of any pain with full 
range of motion.  The examiner noted that the veteran's range 
of motion with consideration of pain, fatigue, weakness, and 
incoordination apparently did not cause any problem.  The 
diagnoses included status post bilateral meniscal tear, 
status post arthroscopy.

The VA outpatient records reveal occasional complaints of 
right knee pain and a sensation of instability.  The veteran 
underwent arthroscopic debridement of the right knee in May 
2002.  The post operative diagnosis was right knee patello-
femoral syndrome and medial meniscal tear.

The veteran was again afforded a VA examination in February 
2003.  Examination of the right knee revealed no swelling, 
fluid, heat, erythema or tenderness.  There was mild to 
moderate crepitus on extension.  There was no subluxation, 
contracture, laxity, or instability.  McMurray's sign was 
negative.  There was negative Lachman's.  There was negative 
anterior and posterior drawer signs.  Range of motion showed 
extension to zero degrees and flexion to 135 degrees.  The 
diagnoses included chondromalacia of the right knee, status 
post arthroscopic surgery times two.  The examiner noted that 
the veteran's range of motion of the right knee was 
essentially normal.  He further stated that there was no 
evidence of weakened movement, excess fatigability, or 
incoordination and that there was no evidence of decreased 
motion during exacerbations.

While the veteran has asserted that he has instability of the 
right knee, the medical evidence reveals that the veteran has 
a stable right knee.  Accordingly, a separate compensable 
rating is not warranted under Diagnostic Code 5257 for 
instability of the right knee.

The medical examinations prior to May 30, 2002 have revealed 
the veteran to have full extension (to zero degrees) of the 
right knee, without pain.  The criteria for a 10 percent 
rating for limitation of extension of the knee is extension 
limited to 10 degrees.  Accordingly the medical evidence 
indicates that the veteran has not met the criteria for a 
compensable rating for limitation of extension of the right 
knee prior to May 30, 2002.  

While recuperating from the May 30, 2002 right knee surgery, 
the veteran had limitation of extension to 5 degrees.  
However, following recuperation the veteran was again shown 
to have full extension of the right knee without pain.  The 
criteria for a 20 percent rating for limitation of extension 
of the knee is extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a Diagnostic Code 5261.  The record does not indicate 
that the veteran has ever been shown to have extension of the 
right knee limited to more than 5 degrees, accordingly, the 
veteran's limitation of extension of the right knee from May 
30, 2002 does not approach the criteria, that is limitation 
of extension to 15 degrees, necessary for a rating higher 
than 10 percent.  

The Board notes that the March 1999 VA examiner indicated 
that the veteran did not have any problem with pain, fatigue, 
weakness and incoordination of the right knee.  Furthermore, 
the February 2003 VA examiner stated that there was no 
evidence of weakened movement, excess fatigability, or 
incoordination of the right knee, and no evidence of 
decreased range of motion during exacerbations.  Accordingly, 
even when considering limitation due to pain, incoordination, 
or weakness; on repeated use; or during flare ups, the 
veteran is not entitled to a compensable rating for 
limitation of extension of the right knee prior to May 30, 
2002, or to a rating in excess of 10 percent thereafter.  See 
Deluca, supra,

The medical evidence indicates that the veteran basically has 
had full flexion of the right knee ever since the grant of 
service connection.  The evidence indicates that the veteran 
has always had 135 degrees, or more, of flexion.  A 
compensable rating under Diagnostic Code 5260 requires that 
flexion be limited to 60 degrees.  As such, the veteran has 
never met the criteria for a 10 percent rating for limitation 
of flexion of the right knee.  Consequently, the veteran is 
not entitled to a separate compensable rating for limitation 
of flexion of the right knee at any time since his discharge 
from service.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The record reflects that the veteran 
has not required frequent hospitalization for his right knee 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the right knee disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Accordingly, the preponderance of the evidence is against a 
compensable staged rating prior to May 30, 2002, or a staged 
rating in excess of 10 percent thereafter for a right knee 
disorder with horn debridement.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  


ORDER

Entitlement to a compensable initial evaluation for a right 
knee disorder, with horn debridement, prior to May 30, 2002, 
and to a rating in excess of 10 percent thereafter is denied.


REMAND

The veteran seeks a rating in excess of 10 percent for a 
right shoulder disorder, to include chronic bursitis and 
biceps tendonitis, prior to October 19, 1999, and to a rating 
in excess of 20 percent disabling thereafter.  The Board 
notes that the veteran has not been provided a VA examination 
of the right shoulder since February 2003.  Subsequently, in 
May 2004, the veteran underwent surgery of the right 
shoulder.  Accordingly, a new VA examination to determine the 
current nature and extent of the veteran's right shoulder 
disability is indicated.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date in the event that the claim for a 
higher rating is granted, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records 
dated from November 2003 to present.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's right shoulder.  All indicated 
tests and studies, including X-rays, and 
range of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the right shoulder without 
pain and the right shoulder range of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the right 
shoulder on repeated use or during flare-
ups, and, if feasible, express this in 
terms of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims files should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims files was 
made.

4.  The RO should then review the claims 
files to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claim, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, the 
RO should consider whether the claim 
should be referred to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


